
	

114 HR 601 : Eliminate Privacy Notice Confusion Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 601
		IN THE SENATE OF THE UNITED STATES
		April 14, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Gramm-Leach-Bliley Act to provide an exception to the annual privacy notice
			 requirement.
	
	
 1.Short titleThis Act may be cited as the Eliminate Privacy Notice Confusion Act. 2.Exception to annual privacy notice requirement under the Gramm-Leach-Bliley ActSection 503 of the Gramm-Leach-Bliley Act (15 U.S.C. 6803) is amended by adding at the end the following:
			
 (f)Exception to annual notice requirementA financial institution that— (1)provides nonpublic personal information only in accordance with the provisions of subsection (b)(2) or (e) of section 502 or regulations prescribed under section 504(b), and
 (2)has not changed its policies and practices with regard to disclosing nonpublic personal information from the policies and practices that were disclosed in the most recent disclosure sent to consumers in accordance with this section,
					shall not be required to provide an annual disclosure under this section until such time as the
			 financial institution fails to comply with any criteria described in
			 paragraph (1) or (2)..
		
	Passed the House of Representatives April 13, 2015.Karen L. Haas,Clerk
